DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a wearable phototherapy eye device.
II. Claims 11-14, 16-18 and 20-21, drawn to a wearable phototherapy eye device.
III. Claims 24-25, 27 and 40, drawn to a phototherapy lens.
IV. Claim 39, drawn to a phototherapy kit.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and/or function and do not overlap in scope because each invention has unique significant limitations which are not found in the other invention, i.e. these two inventions are two-way distinct and would not infringe each other. Specifically, .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I and III are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and/or function and do not overlap in scope because each invention has unique significant limitations which are not found in the other invention, i.e. these two inventions are two-way distinct and would not infringe each other. Specifically, claim 1 requires “a facial housing having a user eye side … a controller electrically coupled with the light source and configured to vary an emission property of the light based on an . Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions II and III are directed to related devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and/or function and do not overlap in scope because each .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

I and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claim 39 does not require any of the specific details recited in claim 1.  The subcombination has separate utility such as use in a therapeutic method which does not involve/require a pupil constriction preventing agent.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions II and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the claim 39 does not require any of the specific details recited in claim 11.  The subcombination has separate utility such as use in a therapeutic method which does not involve/require a pupil constriction preventing agent.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because claim 39 does not require any of the specific details recited in claim 24.  The subcombination has separate utility such as use in a therapeutic method which does not involve/require a pupil constriction preventing agent.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Searching the different inventions/species would require, at a minimum, employing different search queries to evaluate the patentability of the unique limitations recited in one invention/species and not in the other(s). This constitutes a different field of search for the invention(s)/species, and thus establishes a serious search burden. See MPEP § 808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.









Requirement for Election of Species
This application contains claims directed to the following patentably distinct species:

First, if Invention I is elected above, Applicant is required to elect one of the following species for examination on the merits:
Species 1A: the predetermined transfer function is defined based on the ERG response;
Species 1B: the predetermined transfer function is defined based on the EOG response;
Species 1C: the predetermined transfer function is defined based on the ERG response and the EOG response;
Species 1D: the predetermined transfer function is defined based on the electrical response and on the transmissivity levels of an eye lid at the different emission levels;
Species 1E: the predetermined transfer function is defined based on some other combination of the variables list above, in which case Applicant is required to specify which specific combination is elected for examination on the merits.

Second, if Invention II is elected above, Applicant is required to elect one of the following species for examination on the merits:
Species 2A: the embodiment in which the light source comprises a cylindrical housing that has a transparent portion, wherein the shutter comprises a tubular housing that has an opaque portion corresponding to the low light transmissivity portion, wherein the cylindrical housing is disposed inside the tubular housing, and wherein the emission property is varied based on a rotational movement of at least one of the cylindrical housing or the tubular housing such that the relative position between the transparent portion and the opaque potion is changed;
Species 2B: the embodiment in which the light source comprises a prismatic housing that has a transparent portion, wherein the shutter comprises an enclosure that has an opaque portion corresponding to the low light transmissivity portion, and wherein the emission property is varied based on a translational movement of at least one of the prismatic housing relative to the enclosure or the enclosure relative to the prismatic housing such that the relative position between the transparent portion and the opaque potion is changed;
Species 2C: the embodiment in which the light source comprises a housing that has a first pattern of transparent gratings and opaque gratings, wherein the shutter comprises an enclosure that has a second pattern of transparent gratings and opaque gratings, and wherein the emission property is varied based on at least one of a translational movement or a rotational movement of at least one of the housing or the enclosure such that the relative position between the first pattern and the second pattern is changed;
Species 2D: the embodiment in which the shutter comprises a reservoir and a transparent channel that is positioned between the radioluminescent light source and the user side, wherein the reservoir comprises a ferrofluid, wherein the emission property is varied based on an amount of the ferrofluid in the transparent channel from the reservoir;
Species 2E: the embodiment in which the shutter comprises an optical waveguide that has an opaque gate, wherein the emission property is varied based on a movement of the opaque gate.

The species are independent or distinct because they are alternative embodiments to each other which no not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Searching the different inventions/species would require, at a minimum, employing different search queries to evaluate the patentability of the unique limitations recited in one invention/species and not in the other(s). This constitutes a different field of search for the invention(s)/species, and thus establishes a serious search burden. See MPEP § 808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Monday, March 15, 2021